Citation Nr: 0518170	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1954 to March 1956.

By rating decision in August 1982, entitlement to service 
connection for a low back disability was denied.  The veteran 
failed to file a timely appeal following receipt of the 
September 1982 notice of denial and this decision became 
final.  

This appeal arises from an October 1999 rating decision of 
the Cleveland, Ohio Regional Office (RO), that determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a low back 
disability.  By decision of the Board in April 2004, it was 
determined that the issue of service connection for a low 
back disability was reopened and the claim was remanded from 
the Board to the RO for additional development of the 
evidence.  The appeal is now ready for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran injured his low back when he fell off of a 
tank during service.

3.  The veteran currently suffers from low back disability to 
include disc disease and stenosis that is the likely result 
of the inservice back injury.


CONCLUSION OF LAW

A low back disability was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim of service connection for 
a low back disability in March 1982.  He reported that he 
fell from the turret of a tank while stationed in Germany.  

A March 1982 statement from J.C. Archer, D.C., indicates that 
the veteran was first seen in December 1978 for an acute 
episode of low back and right leg pain.  A history of an 
injury to the low back in service was noted.  The diagnosis 
was intervertebral disc syndrome of the low back with 
accompanying arthrosis.  The prognosis was some permanent 
impairment.  

An April 1982 statement from the National Personnel Records 
Center (NPRC) indicates that no service medical records were 
on file, as these records were presumed to have been 
destroyed in a fire at the NPRC.

The veteran filed the current claim of service connection for 
a low back disability in December 1998.

A December 1998 statement from John Fink, M.D., indicates 
that the veteran had reported falling from a tank during 
service and suffering significant injuries.  It was opined 
that a fall of this magnitude could cause the chronic back 
problems the veteran was experiencing.  In fact, it was 
stated that back problems after an injury of this magnitude 
would not be uncommon at all.  

A January 1999 service comrade statement indicates that the 
affiant was in Germany in 1955 when the veteran fell off of a 
tank.

A January 1999 statement from John McCulloch, M.D., indicates 
that the veteran had reported sustaining an injury in service 
when he fell off of a tank.  It was opined that the veteran's 
inservice injury was the probable cause of his back symptoms 
and surgery in 1996.

The NPRC certified in September 1999 that there were no SGO 
records available for the veteran.  Morning reports were 
submitted; however, they do not shed any light on the current 
claim.

A June 2002 report of surgery from Saint Thomas Hospital 
shows a diagnosis of lumbar stenosis with degenerative disc 
disease.

On VA examination in January 2005, the examiner noted that 
the veteran's claims folder had been reviewed.  The veteran's 
current problem was recurrent herniated disc disease and 
spinal stenosis.  An inservice fall that sounded like it 
resulted in a back sprain and strain was noted.  Back 
problems had grown progressively worse over the years.  X-
rays of the low back showed arthritis.  The diagnosis was a 
residual injury of the lumbar spine with herniated disc and 
spinal stenosis.  It was noted that the examiner had reviewed 
opinions from Dr. Fink and Dr. McCollough.  Based on these 
factors, the examiner stated that any relationship between 
disc disease and the original inservice injury would have to 
be considered to be speculative.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he currently suffers from 
low back disability that is the result of an injury suffered 
during service.  The evidence supports this claim.

The veteran maintains that he fell from a tank in service 
injuring his back.  Of course, his service medical records 
are not available through no fault of the veteran.  He is 
competent to relate what happened to him during service.  The 
veteran first reported having suffered a back injury from a 
fall during service in the late 1970s when he was receiving 
treatment from a private medical provider.  Medical history 
supplied by a patient to a doctor when an individual is 
obtaining medical treatment is viewed as being highly 
credible in the law.  The January 1999 service comrade 
statement offers further credible corroborative support to 
the veteran's allegation.  In short, there is no valid basis 
upon which to doubt the credibility of the facts and 
circumstances surrounding the alleged inservice injury.  As a 
result, the Board finds that the evidence supports the 
veteran's allegation that he injured his back during an 
inservice fall.  

Service medical records, SGO records, and relevant morning 
reports are not available.  The first post service medical 
evidence dates from the late 1970s and early 1980s.  Dr. 
Archer has indicated that he first treated the veteran in 
1978 for a back problem.  At that time the veteran reported 
having suffered a back injury during a fall in service.  
Additional private treatment records from the 1990s and into 
the 2000s show continuing treatment for progressively 
worsening low back disabilities.  

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between current 
low back disability (first manifest many years after service) 
and the veteran's service.  The Board has the duty to assess 
the credibility and weight to be given the evidence relative 
to this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors that 
favor the opinions provided by Dr. Fink and Dr. McCullough.  
These physicians first noted the serious nature of the 
veteran's inservice injury.  Dr. Fink opined that the 
inservice fall could have caused the veteran's chronic low 
back disorders.  Dr. McCullough opined that the inservice 
injury was the probable cause of the veteran's back 
disorders.  

The only medical opinion that casts some doubt on these 
opinions is the January 2005 VA opinion.  This examiner 
stated that a medical nexus opinion drawing a connection 
between the inservice injury and current low back disability 
would have to be speculative by its very nature.  On the 
other hand, the VA physician provided a diagnosis of a 
residual injury of the low back with disc disease and 
stenosis.  As this diagnosis implicates the veteran's 
inservice injury (the only back injury of record) with his 
current low back disabilities, it tends to lend some support 
to the veteran's claim. 

In deciding this claim, the Board has taken into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
(such as the case at bar) where the service medical records 
are presumed destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the doubt belongs to the veteran. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With consideration of the subjective nature of the nexus 
issue before the Board, coupled with the acceptance of the 
fact that the veteran injured his back during service, there 
has been raised a reasonable doubt as to whether current low 
back disability is related to service.  Where such a doubt is 
raised, the benefit of the doubt is given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, with 
the resolution of reasonable doubt in favor of the veteran, a 
basis upon which to grant service connection for low back 
disability has been presented in this case.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to service 
connection for a low back disability) is being granted in 
full, the Board finds no 


prejudice has resulted to the veteran's due process rights by 
the Board's action in this matter.


ORDER

Entitlement to service connection for a low back disability 
is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


